DETAILED ACTION
Status of Claims
Claims 23, 35, and 41 have been amended in the response received 7/20/2022.
Claims 1-22, 29, and 39 have been canceled in the response received 8/26/2021.
Accordingly, claims 23-28, 30-38, and 40-42 are pending.
Claims 23-28, 30-38, and 40-42 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 23-28, 30-38, and 40-42 would be allowable if rewritten or amended to overcome the rejections under double patenting and 35 U.S.C. 101, set forth in this Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 25-28, 30-35, 37, 38, 40, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,438,269 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as claims 23, 25-35 and 37-41 of the instant invention are taught by claims 1-20 of U.S. Patent No. 10,438,269 B2.

Claims 24, 36 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,438,269 B2 in view of in view of Subramanian et al. (U.S. Pub. No. 2012/0109749 A1).  
Subramanian further discloses retrieve a merchant type for each merchant of the at least some of the plurality of merchants in the electronic payment transaction information (Subramanian [0135]) and update the list of recommended merchants based upon the retrieved merchant type (Subramanian [0029]).
One of ordinary skill in the art would have recognized that applying the known technique of Subramanian to claims 1-20 of U.S. Patent No. 10,438,269 B2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Subramanian to the teaching of claims 1-20 of U.S. Patent No. 10,438,269 B2 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate merchant type into the identification and ranking or merchants. Further, applying the merchant type in the process of merchant identification claims 1-20 of U.S. Patent No. 10,438,269 B2, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more effective merchant identification and recommendation. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-28, 30-38, 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 23-28, 30-34, is directed to a machine. Additionally, the method, as claimed in claims 35-38 and 40, is directed to a process. Furthermore, the one or more non-transitory computer-readable storage media, as claimed in claims 41 and 42, is directed to an apparatus. As such, the claims are directed to statutory categories of invention.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of recommending merchants. Specifically, representative claim 23 recites the abstract idea of: 
storing data;
identify a plurality of merchants registered to use the payment system; 
retrieve, from the payment system, payment transaction information for a plurality of payment card transactions involving a plurality of cardholders including the candidate cardholder and at least some of the plurality of merchants; 
create, based on the retrieved payment transaction information, a merchant popularity matrix, wherein the merchant popularity matrix indicates a number of transactions between i) possible combinations of two merchants of the plurality of merchants and ii) the plurality of cardholders; 
receive, from the candidate cardholder, input data including preference data of the candidate cardholder, wherein the input data is entered by the candidate cardholder, and wherein the preference data represents preferences of the candidate cardholder for particular merchants of the plurality of merchants; 
determine a candidate cardholder preference vector of the candidate cardholder based upon the received input data; 
apply the merchant popularity matrix to the candidate cardholder preference vector to create a candidate cardholder merchant ranking vector; 
apply the merchant popularity matrix to a neutral preference vector to create a general merchant ranking vector;
determine a merchant score vector based on a difference between the candidate cardholder merchant ranking vector and the general merchant ranking vector, wherein the merchant score vector includes a merchant score associated with each merchant of the plurality of merchants; 
create a list of recommended merchants by sorting the merchant score vector based on the merchant score of each merchant; and 
provide content configured to cause the list of recommended merchants to be displayed to the candidate cardholder.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 23 recites the abstract idea of recommending merchants, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 23 is a certain method of organizing human activity because recommending merchants based on payment transaction information associated with merchants is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 23 recites an abstract idea. 
Independent claims 35 and 41 recite similar abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 23 includes additional elements such as a computer system, memory device, processor in communication with said memory device and a payment network, electronic payment transaction information, and an application on a user device. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., recommending merchants based on transaction information) being applied on a general-purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
Similarly, independent claim 35 recites the additional elements of computer-implemented method, merchant analytic (MA) computer system in communication with a memory device and a payment network, electronic payment transaction information, and an application on a user device. Independent claim 41 recites the additional elements of non-transitory computer-readable storage media having computer-executable instructions embodied thereon executed by at least one processor. The additional elements of independent claims 35 and 41 do not integrate the abstract idea into a practical application for the reasons stated above as it relates to claim 23. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in representative claim 23 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Even when considered as an ordered combination, the additional elements of representative claim 23 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 23 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 23 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Similarly, there are no meaningful limitations in independent claims 35 and 41 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself for the reasons stated above as it relates to claim 23.
As such, independent claims 23, 35, and 41 are ineligible. 
Dependent claims 24-28, 30-34, 36-38, 40, and 42 do not aid in the eligibility of independent claims 23, 35, and 41. For example, claims 24-28, 30-34, 36-38, 40, and 42 merely provide further embellishments of the limitations recited in independent claims 23, 35, and 41. 
Furthermore, it is noted that certain dependent claims include additional elements: a social networking website (claim 26), GPS capability (claims 30 & 40), and a merchant computing device (claim 31). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. A lack of a specific description of the recited devices demonstrates that they devices are merely generic devices. Thus, the additional elements do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. 
Thus, dependent claims 24-28, 30-34, 36-38, 40, and 42 are also ineligible. 


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 14-15 of the Remarks, Applicant argues that “claim 23 recites additional elements, outside the scope of any alleged abstract idea, that, in combination with the other elements of claim 23, implement a solution to the identified problems with conventional computer-implemented recommendation systems.” Applicant further argues that the claimed “create” step “implements an objective measure of positive and negative experiences across a broad range of consumers that is based on revealed purchase preferences, rather than on negatively biased online reviews.” The Examiner respectfully disagrees. While the claims may arguably result in an improved system for recommending merchants, the additional elements do not recite an improvement sufficient to demonstrate integration into a practical application – that is, an improvement to technology or technical field. Further, creating an “objective measure” based on purchase preferences is not an improvement to technology, but rather an improvement to the abstract idea. As previously stated, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP 2106.04(d)(1). The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art, and conversely, if the specification explicitly sets forth an improvement but in a conclusory manner the examiner should not determine the claim improves technology. Id. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.
In this case, as previously stated, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016) citing Enfish at 1327, 1336. Although the claims recite “create, based on the retrieved [from a payment network] electronic payment transaction information, a merchant popularity matrix, wherein the merchant popularity matrix indicates a number of transactions between i) possible combinations of two merchants of the plurality of merchants and ii) the plurality of cardholders,” this does not represent an improvement to technology. This limitation is a part of the abstract idea and therefore does not improve technology because it does not involve or relate to technology. While this limitation involves using electronic payment transaction information which has been received from a payment network and therefore incorporates at least some technology, the function of this limitation is still abstract. Specifically, creating a merchant popularity matrix, wherein the merchant popularity matrix indicates a number of transactions between i) possible combinations of two merchants of the plurality of merchants and ii) the plurality of cardholders is an abstract idea such as a mental process or certain method of organizing human activity because a human could consider transaction information and then create a merchant popularity matrix based on the transaction information. Therefore, any improvement provided by this limitation is an improvement to the abstract idea and not an improvement to technology. 
Applicant’s specification similarly lacks any evidence that the claimed invention provides an improvement sufficient to demonstrate integration into a practical application as alleged by Applicant. Paragraphs [0002]-[0004] of Applicant’s specification describe Applicant’s claimed invention is directed toward solving problems such as helping customers navigate merchant information in finding merchants. Although the claims include computer technology such as a memory device, a processor, a payment network for electronic payment transaction information, and an application on a user device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending merchants. The claimed process, while arguably resulting in more satisfied customers, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve recommendation system, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
On pages 15-16 of the Remarks, Applicant argues that “the additional elements in Claim 23 enable the claimed system to overcome at least two problems inherent in the conventional Internet-based merchant review architecture.” The Examiner respectfully disagrees for the reasons described above. 
Specifically, on page 15 of the Remarks, Applicant argues that “Claim 23 recites interconnectivity between the user device of the candidate cardholder and the processor of the computer system via an application,” and that “these steps implement a channel for the particular consumer seeking the recommendation to indicate the consumer's own preferences, actively through inputting data into an application and also passively through preferences extracted from historical transaction data, as further described in the dependent claims, and have those preferences mapped onto the general cross-preference matrix generated from the payment network data.” While Applicant’s characterization of the claims is accurate, Applicant has not clearly articulated how such interconnectivity and channel relate to eligibility. The position described previously and in the present action is maintained. Specifically, it is maintained that the concept of recommending merchants using preferences extracted from historical transaction data mapped onto the general cross-preference matrix is an abstract idea for the same reasons described above. Additionally, while the claims do recite interconnectivity between a user device and processor, such interconnectivity is recited in a generic manner and is not recited in a particular manner sufficient to demonstrate integration into a practical application or significantly more than the abstract idea. Therefore, the claims are still ineligible despite the recited interconnectivity. 
Further, on pages 15-16 of the Remarks, Applicant argues that the steps of applying the merchant popularity matrix “implement a specific technical means to convert both the general consumer objectively revealed preferences (from all payment network data) and the particular consumer's own expressed preferences (via the user app) into a common form that can be combined to produce a composite ranked listing of recommended merchants for the particular user via the user app.” The Examiner respectfully disagrees. While the claims recite converting consumer preferences into a matrix, the claims do not recite “a specific technical means”. Rather, the claims recite an abstract idea implemented on generic technical means. Although the abstract idea may be a specific abstract idea, the technical nature of the claims is merely generic and acts merely as an implementation vessel for the abstract idea. There is no technical specificity claimed or associated with the creation of the claimed matrix. On the contrary, a person with pen and paper could consider the claimed preferences and create the claimed matrix. Therefore, the claims recite ineligible subject matter despite the claimed matrix and recommended merchants. 
The Examiner notes Applicant’s arguments on pages 16 of the Remarks as they relate to the decision in parent App. No. 13/797,400 by the PTAB. While the Examiner respects Applicant’s arguments and the decisions rendered by the PTAB, it is noted that many decisions, including the decision in the parent application, are merely informative and do not represent precedential rulemaking to which examiners are bound. A routine decision is binding in the case in which it is made, even if it is not designated as precedential or informative, but is not otherwise binding authority. Patent Trial and Appeal Board, Standard Operating Procedure 2 (Revision 10), pages 8-9. In this case, the decision in the parent application has not been designated as precedential by a Precedential Opinion Panel of the PTAB and is, therefore, not binding authority. As such, while informative, the Examiner does not find the arguments as they relate to parent application PTAB decision persuasive for the reasons described above.	
On page 18 of the Remarks Applicant argues that “Claim 23 clearly recites more than well-understood, routine, or conventional activities at least with respect to implementing an objective measure of positive and negative experiences across a broad range of consumers that is based on revealed purchase preferences, rather than on negatively biased online reviews; implementing a channel for the particular consumer seeking the recommendation to indicate the consumer's own preferences and have those preferences mapped onto the general cross-preference matrix; and implementing a specific technical means to convert both the general consumer objectively revealed preferences (from all payment network data) and the particular consumer's own expressed preferences (via the user app) into a common form that can be combined to produce a composite ranked listing of recommended merchants for the particular user via the user app.” Applicant makes a similar argument with respect to claim 30. The Examiner respectfully disagrees. The 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes no conclusion was made that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations regarding well-understood, routine, and conventional activity are irrelevant.
                                                                                                                                                                                

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625